DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 7 recites the limitation “body" in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the limitation was intended to recite “the waveguide body”, as is done so in claims 10 and 11, and will be examined as such. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dau et al (US 2013/0039090 A1).
In regard to claim 1, Dau et al disclose a lighting device (Figure 12A), comprising: 
a housing (610 and 210—in Figure 12A these are pictorial representation of housing; see Figure 11A); 
a light emitter (212) disposed in the housing; and 
a waveguide (230) at least partially disposed in an opening of the housing and comprising: 
a light input surface defining coupling features (the three TIR surfaces comprise a plurality of coupling features), wherein the light emitter is disposed adjacent the light input surface and emits light into the coupling features; 
a light transmission portion (the body of the waveguide) disposed between the light input surface and a light extraction portion, wherein light from the light emitter received at the light input surface propagates through the light transmission portion toward the light extraction portion; and 
the light extraction portion comprising at least one light redirection feature (240—bottom reflective surface) and at least one light extraction feature (“light extraction feature” is broad—the exit surface is shaped to generate a controlled light patter—this can be said to be a feature) that cooperate to generate a controlled light pattern exiting the lighting device. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 2, Dau et al disclose that the controlled light pattern comprises a uniform illumination pattern on a target surface. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 3, Dau et al disclose that the controlled light pattern comprises a circular illumination pattern on a target surface. (See [0141])

In regard to claim 4, Dau et al disclose that the controlled light pattern comprises a rectangular illumination pattern on a target surface. (See [0141])

In regard to claim 5, Dau et al disclose that the waveguide further comprises a light deflection surface (inner surface—see “1st” in annotated Figure 12A below) for deflecting light toward the light extraction portion. (Figure 12A)

In regard to claim 6, Dau et al disclose that the body comprises a width dimension, a length dimension, and a thickness dimension; and the first extraction surface is curved along the thickness dimension. (This claim is broad—the light extraction surface is a curved three-dimensional surface—in a circular distribution as taught in [0141], this curve would extend in all three axes—further, which dimension is which is poorly defined and thus arbitrary.)

In regard to claim 7, Dau et al disclose that the light extraction portion comprises a first extraction surface for extracting light deflected by the at least one light deflection surface out of the body (region where 1242 leaves the exit surface) and a second extraction surface for extracting light other than light deflected by the light deflection surface (region where 1241 leaves the exit surface). (Figure 12A; see [0210]-[0211])

In regard to claim 8, Dau et al disclose that the light extraction portion comprises a first section proximal to the light input surface (emitting 1241) and comprising the first extraction surface, and a second section distal from the light input surface (emitting 1242) and comprising the second extraction surface. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 9, Dau et al disclose that the first section further comprises a third extraction surface (610) spaced from the first extraction surface (this third surface is also poorly defined, so this can also just be another region of the exit surface adjacent to the first). (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 10, Dau et al disclose that the waveguide body comprises a width dimension and a length dimension; and the first extraction surface is curved along the width dimension and the length dimension. (In a circular distribution, the extraction surface would curve along both the width and length.)

In regard to claim 11, Dau et al disclose that the light input surface is disposed at an edge of the waveguide body; the light extraction portion is disposed at an interior of the waveguide body (“interior” is relative—parts of the extraction portion are more interior than other parts); and the light transmission portion at least partially surrounds (“partially surrounds” is broad—under BRI it means “at least on one side”) the light extraction portion.

In regard to claim 12, Dau et al disclose a lighting device, comprising: 
a housing (610 and 210—in Figure 12A these are pictorial representation of housing; see Figure 11A);
a light emitting diode (LED) light source (212) disposed in the housing; and 
a waveguide at least partially disposed in an opening of the housing and comprising: 
a light input surface (plural input surfaces in front of LED), wherein the LED light source emits light into the light input surface; 
a light transmission portion disposed between the light input surface and a light extraction portion, wherein light from the LED light source received at the light input surface propagates through the light transmission portion toward the light extraction portion; and 
the light extraction portion comprising at least two spaced surfaces for directing light out of the body to generate a controlled light pattern exiting the lighting device (there is the 1st inner surface and 2nd bottom surface). (Annotated Figure 12A; see at least [0179] and [0203]-[0210])


    PNG
    media_image1.png
    479
    484
    media_image1.png
    Greyscale


In regard to claim 13, Dau et al disclose the controlled light pattern comprises a uniform illumination pattern on a target surface. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 14, Dau et al disclose that the controlled light pattern comprises at least one of a circular or a rectangular illumination pattern on a target surface. (See [0141])

In regard to claim 15, Dau et al disclose that the waveguide body comprises a width dimension and a length dimension; and at least one of the at least two spaced surfaces is curved in the width and length dimensions. (This claim is broadin a circular distribution as taught in [0141], this curve would extend in all three axes—further, which dimension is which is poorly defined and thus arbitrary.)

In regard to claim 16, Dau et al disclose that the light extraction portion comprises a first section proximal to the light input surface (1st) and comprising one of the at least two spaced surfaces and a second section distal from the light input surface (2nd) and comprising another of the at least two spaced surfaces. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 17, Dau et al disclose that the at least two spaced surfaces comprise a first surface in the first section , a second surface in the second section, and a third surface in the first section (in a rectangular distribution, there would be two surfaces in inner portion in the first section, and two in the bottom portion). (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 18, Dau et al disclose that the waveguide body comprises: a width dimension, a length dimension, and a thickness dimension; and at least one of the at least two spaced extraction surfaces is curved in the thickness dimension. (This claim is broad—in a circular distribution as taught in [0141], this curve would extend in all three axes—further, which dimension is which is poorly defined and thus arbitrary.)

In regard to claim 19, Dau et al disclose that the waveguide body comprises a width dimension, a length dimension, and a thickness dimension; and the at least two spaced surfaces are disposed opposite one another along the thickness dimension. (Figure 12A; see at least [0179] and [0203]-[0210])

In regard to claim 20, Dau et al disclose that the light input surface is disposed at an edge of the body and the light extraction portion is disposed at an interior of the waveguide body (“interior” is relative). (Figure 12A; see at least [0179] and [0203]-[0210])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Dijk et al (US 2012/0113676 A1) disclose a free form lighting module.
Morgan (US 2011/0310633 A1) disclose an illumination device. 
Shinohara (US 2011/0199774 A1) disclose an optical element. 
Medendorp, JR et al (US 2014/0091332 A1) disclose an LED lighting device.
Durkee (US 2014/0211496 A1) disclose a troffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875